Notice of Pre-AIA  or AIA  Status
 	The present application 16/739,729, filed on 1/1/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to RCE-1
Claims 1-21 are pending in this application.
Examiner acknowledges applicant’s amendment, remarks filed on 7/7/2022
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
7/7/2022 has been entered
Drawings
The Drawings filed on 1/10/2020 are acceptable for examination purpose.


Response to Arguments
Applicant's arguments with respect to claims 1-21 filed 7/7/2022 have been fully considered, for examiner’s response see discussion below:

At page 10-11, claim 1,8,15, applicant argues:
	Applicant respectfully submits that the cited references, separately or in combination, fail to disclose or suggest "training a predictive model using a set of training data," "performing database replication processing in a cloud computing environment such that one or more log files are generated, the one or more log files including text generated during the database replication processing," "obtaining the text from the one or more log files," "transforming the text into a plurality of vectors, each vector representing an instance of an error that occurred during database replication processing," "classifying, using the predictive model, one or more errors based on the vectors as a recoverable error such that one or more recoverable errors are identified," "determining, for the one or more recoverable errors based, at least in part, on corresponding error sub-types, one or more recovery jobs associated with database replication processing in the cloud computing environment," "automatically invoking the one or more recovery jobs, the one or more recovery jobs including re-executing at least a portion of the database replication processing."




Examiner’s response:
	As to the above argument, as best understood by the examiner the prior art of Kraus teaches client-server network system supporting storage data such as files, objects, tables stored in a database particularly storage items located in a cloud based database environment (Kraus: fig 1, 0226, 0241-042). The prior art of Kraus teaches training model capturing training data and respective training vectors using machine learning model that is being trained with vectorized event sequences, further Kraus teaches fine-grained algorithm used in prediction of sequence associated with the events uses as user-specific predictive model in training data (0007, 0030, fig 10).     The prior art of Kraus teaches multiple trained models, parameters,  extracting vector analyzing sequence and log records from the trained model history as detailed in          fig 10. Prior art of  Kraus teaches event management data specially  log records related to application, event tracking, transaction logs, and like (fig 3, 0243). The prior art of Kraus teaches transforming to text, as noted from Kraus teaches token feature representing not only vector space and vector lengths.  Kraus teaches performing vectorization by transforming the event sequence into piece of text, )fig 7, element 802, fig 12) while piece of text may corresponds to string of alphanumeric characters as suggested in para 0164, further vectors defines the one or more feature such as length of the text or length of the event sequence, further transformed text recognized as tokens as detailed in fig 8.  As noted, the prior art of Kraus teaches prediction algorithm based on training model and the vector event and further classify identified vectors using predictive model, further Kraus teaches identifying candidate event sequences and classifying accordingly, note that record of event represents parameters (0162-0170.  0280, 0283, 0293, fig 12, element 1238) and respective metadata such as operation type, parameters, error or result code and like as detailed in 0286. The prior art of  Kraus teaches candidate event sequences, including subset of the events and each event associated with the respective candidate vector used to train the model element 402, during candidate event sequence test computing vectorized event score (0129-0130, 0265) and if any error(s) occurs during producing a candidate vector, states or error codes generated to that particular candidate event as shown in para 0265) in the cloud computing environment (0100, 0226, fig 1, element 108 – Kraus teaches cloud network environment), associated with database processing (Kraus: 0241, element 210 – Kraus teaches storage items element 210 represents job database items)  
 	It is however, noted that Kraus does not teach “performing database replication processing in a cloud computing environment such that one or more log files are generated, the one or more log files including text generated during the database replication processing”, “automatically invoking the one or more recovery jobs, the one or more recovery jobs including re-executing at least a portion of database replication process”. On the other hand, Akula disclosed “performing database replication processing in a cloud computing environment” (Akula: 0002, fig 1 – Akula teaches replication of database in a cloud environment particularly identifying modified objects associated with the database log records corresponds to a standby database) such that one or more log files are generated, the one or more log files including text generated during the database replication processing” (Akula: fig 1, , fig 2A-B, 0027,0032,0037-0038 – Akula teaches replication database structure generating database log records that identifies database changes, fig 2B corresponds to text, further database log record including updated records indicates not only database object(s) but also storage space with respect to location identifier as detailed, it is further noted that the prior art of Kraus specifically teaches vector transform text (Kraus: fig 8).  Akula disclosed “automatically invoking the one or more recovery jobs, the one or more recovery jobs including re-executing at least a portion of database replication process” (Akula: fig 1, 0002, 0028, 00510047-Akula teaches maintaining replication list including database objects, generating replication list including storage space (Akula: 0031), further by re-executing partitioned database subsets of database thereby updating data log records including standby replication list 0051)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to use the replication of database and reduce resource cost in a cloud environment of Akula into candidate event sequences extracted from logs, vectorizing and embedded in a vector space using machine learning model including generating alerts of Kraus et al., because that would have allowed users of Kraus to implement t replication alerts particularly database connected in a network environment supporting database log record corresponds to a modification to one of a primary database (physical storage space), while maintain and manage replication list including subsets of physical storage spaces in a standby location (fig 1, element 120,155, 0030) and applying changes to standby database including database log records (Akula: 0033), thus improves overall database replication process including optimizing storage space.
 
	It is however, noted that both Kraus, Akula do not teach “a recoverable error such that one or more recoverable errors are identified”, although Akula specifically teaches database recovery operations defining data structure in a cloud network environment particularly maintaining database log records (Akula: Abstract, fig 1, fig 2B).  On the other hand, Sade disclosed “a recoverable error such that one or more recoverable errors are identified” (fig 1-2, error element 120, para 0026-0027,0035-0036 – Sade teaches identifying errors during process and also processing module may determine whether nature of error (element 120) is correctable or recoverable  based on process conditions, further process module function is to evaluate particular error for recovery process based on memory location, nature of error message and like.  In case of data error that causes operation crash, the hardware and/or operating system may halt operations and communicate with the virtual machine monitor or VMM (VMM processes both hardware, software or combination of both).  The prior art of Sade also specifically teaches error recovery logic to determine whether identified  error may be rectified or recoverable as detailed in 0034-0035, fig 2.
  	It would have been obvious to a person of ordinary skill in the art before             the effective filing date of the invention to use recovery from multiple data errors of   Sade et al., into users of Kraus, Akula because that would have allowed users of Kraus, Akula to first identify multiple data errors, identifying specific nature of error for example hardware, software or both combination of error, using Sade’s error recovery logic in processing error(s) identifying specific memory location respective error message to examine type(s) of  error may be recoverable, or unrecoverable, further implementing recoverable process to recover data and correct the data error may allow processor resume operations (Sada: 0023), while preventing data crash, thus improves overall quality and reliability of the process of errors (Sada: Abstract)
	Examiner applies above arguments to claims 8,15, and claims 2,4-7,11-14,18-21 depend from claim 1,8,15., further above arguments applied to claims 3,10,17 in view of Hewitt.
















Statutory Review under 35 USC § 101

Claims 1-7 are directed toward a apparatus and have been reviewed
 	Claims 1-7 appear to be statutory, as the apparatus includes hardware (at least one data processor and/or memory) as disclosed in ¶ para 0030-0031, 0033,0046,0062 of the applicant’s specification referring to physical processor cores
Claims 8-14 are directed towards method and have been reviewed.
 	Claims 8-14 perform the method steps are on statutory category
Claims 15-21 are directed towards A tangible, non-transitory computer-readable storage medium having instructions stored thereon which, when executed by a processing device, cause the processing device to: have been reviewed
 	Claims 15-21 appear to be statutory, as computer program product includes hardware (at least one memory) as disclosed in ¶ para 0031,0066-0067 applicant’s specification referring to physical processor(s) (claim says non-transitory).









Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9,11-16,18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al., (hereafter Kraus), US Pub.No. 2020/0285737 filed on Mar, 2019 Akulavenkatavara et al.,(hereafter Akula) US Pub.No. 20130006932 published May,2005 in view of Sade et al., (hereafter Sade), US Pub. No. 2015/0089280 published Mar 2015

As to Claim 1,8,15, Kraus teaches a system which including : 
 	a database system implemented using a server system, the database system configurable to cause: (fig 1, 0226, 0241-042 – Kraus teaches client-server network system supporting storage data such as files, objects, tables stored in a database particularly storage items located in a cloud based database environment) 
 	“training a predictive model using a set of training data” (Kraus: 0007, 0030,       fig 10 - Kraus teaches training model capturing training data and respective training vectors using machine learning model that is being trained with vectorized event sequences, further Kraus teaches fine-grained algorithm used in prediction of sequence associated with the events uses as user-specific predictive model in training data.  The prior art of Kraus teaches multiple trained models, parameters,  extracting vector analyzing sequence and log records from the trained model history as detailed in          fig 10);
	“obtaining the text from the one or more log files” (Kraus : fig 3, 0243 – Kraus teaches event management data specially  log records related to application, event tracking, transaction logs, and like )
   It is noted that the prior art of Kraus teaches log records from the trained model associated with the events as detailed in fig 10)  ;
	“transforming the text into a plurality of vectors, each vector representing an instance of an error that occurred during processing” (Kraus: fig 7, element 802, fig 12, transforming to text, as noted from Kraus teaches token feature representing    not only vector space and vector lengths.  Kraus teaches performing vectorization by transforming the event sequence into piece of text, while piece of text may corresponds to string of alphanumeric characters as suggested in para 0164, further vectors defines the one or more feature such as length of the text or length of the event sequence, further transformed text recognized as tokens as detailed in fig 8, 0162-0170);
	“classifying using the predictive model, one or more errors based on the vectors” (0280, 0283, 0293, fig 12, element 1238,  – Kraus teaches prediction algorithm based on training model and the vector event and further classify identified vectors using predictive model, further Kraus teaches identifying candidate event sequences and classifying accordingly, note that record of event represents parameters and respective metadata such as operation type, parameters, error or result code and like as detailed in 0286
	determining, for the one or more based at least in part, on corresponding error sub-types one or more jobs associated, invoking the one or more jobs; (Kraus: 0129-0130, 0265 – Kraus teaches candidate event sequences, including subset of the events and each event associated with the respective candidate vector used to train the model element 402, during candidate event sequence test computing vectorized event score and if any error(s) occurs during producing a candidate vector, states or error codes generated to that particular candidate event as shown in para 0265) in the cloud computing environment (0100, 0226, fig 1, element 108 – Kraus teaches cloud network environment), associated with database processing (Kraus: 0241, element 210 – Kraus teaches storage items element 210 represents job database items) ;
	 It is however, noted that Kraus does not teach “performing database replication processing in a cloud computing environment such that one or more log files are generated, the one or more log files including text generated during the database replication processing”, “automatically invoking the one or more recovery jobs, the one or more recovery jobs including re-executing at least a portion of database replication process”. On the other hand, Akula disclosed “performing database replication processing in a cloud computing environment” (Akula: 0002, fig 1 – Akula teaches replication of database in a cloud environment particularly identifying modified objects associated with the database log records corresponds to a standby database) such that one or more log files are generated, the one or more log files including text generated during the database replication processing” (Akula: fig 1, , fig 2A-B, 0027,0032,0037-0038 – Akula teaches replication database structure generating database log records that identifies database changes, fig 2B corresponds to text, further database log record including updated records indicates not only database object(s) but also storage space with respect to location identifier as detailed, it is further noted that the prior art of Kraus specifically teaches vector transform text (Kraus: fig 8).  Akula disclosed “automatically invoking the one or more recovery jobs, the one or more recovery jobs including re-executing at least a portion of database replication process” (Akula: fig 1, 0002, 0028, 00510047-Akula teaches maintaining replication list including database objects, generating replication list including storage space (Akula: 0031), further by re-executing partitioned database subsets of database thereby updating data log records including standby replication list 0051)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to use the replication of database and reduce resource cost in a cloud environment of Akula into candidate event sequences extracted from logs, vectorizing and embedded in a vector space using machine learning model including generating alerts of Kraus et al., because that would have allowed users of Kraus to implement t replication alerts particularly database connected in a network environment supporting database log record corresponds to a modification to one of a primary database (physical storage space), while maintain and manage replication list including subsets of physical storage spaces in a standby location (fig 1, element 120,155, 0030) and applying changes to standby database including database log records (Akula: 0033), thus improves overall database replication process including optimizing storage space 
	It is however, noted that both Kraus, Akula do not teach “a recoverable error such that one or more recoverable errors are identified”, although Akula specifically teaches database recovery operations defining data structure in a cloud network environment particularly maintaining database log records (Akula: Abstract, fig 1, fig 2B).  On the other hand, Sade disclosed “a recoverable error such that one or more recoverable errors are identified” (fig 1-2, error element 120, para 0026-0027,0035-0036 – Sade teaches identifying errors during process and also processing module may determine whether nature of error (element 120) is correctable or recoverable  based on process conditions, further process module function is to evaluate particular error for recovery process based on memory location, nature of error message and like.  In case of data error that causes operation crash, the hardware and/or operating system may halt operations and communicate with the virtual machine monitor or VMM (VMM processes both hardware, software or combination of both).  The prior art of Sade also specifically teaches error recovery logic to determine whether identified  error may be rectified or recoverable as detailed in 0034-0035, fig 2.
  	It would have been obvious to a person of ordinary skill in the art before             the effective filing date of the invention to use recovery from multiple data errors of   Sade et al., into users of Kraus, Akula because that would have allowed users of Kraus, Akula to first identify multiple data errors, identifying specific nature of error for example hardware, software or both combination of error, using Sade’s error recovery logic in processing error(s) identifying specific memory location respective error message to examine type(s) of  error may be recoverable, or unrecoverable, further implementing recoverable process to recover data and correct the data error may allow processor resume operations (Sada: 0023), while preventing data crash, thus improves overall quality and reliability of the process of errors (Sada: Abstract)






As to claim 2,9,16, the combination of Kraus, Akula and Sada disclosed  “classifying using the predictive model” (Kraus: 0280, 0283, 0293, fig 12, element 1238,  – Kraus teaches prediction algorithm based on training model particularly determine predictive algorithm directly associated with the nature of predictive model(s) vector event and further classify identified vectors using predictive model, further Kraus teaches identifying candidate event sequences and classifying accordingly; notifying a user of the one or more recovery jobs” (Kraus: 0030-0032).  On the other hand, Sada disclosed both recoverable errors and unrecoverable errors” (0026-0027,0035-0036)

As to claim 4,11,18, the combination of Kraus, Akula and Sada disclosed  “vectors comprises applying the predictive model to the vectors” (Kraus: 0244-0245).  On the other hand, Sada disclosed “classifying the errors” (Sada: 0022-0024)

As to claim 5,12,17, the combination of Kraus, Akula and Sada disclosed  “splitting the vectors into training data and testing data” (Kraus: fig 4 candidate vectors)
	“training the predictive model with the training data” (Kraus: fig 10, training vectors element 1002 and testing vectors element 1004)
	“testing the predictive model with the testing data” (Kraus: 0031-0032);
	“evaluating metrics obtained from the training and testing( Kraus: 0247-0249) and 
	“predictive model parameters of the predictive model based, at least in part on evaluated metrics” (0247-0249).  On the other hand, Sada disclosed  “tuning error classification” (Sada: fig 6, 0040, 0050-0051)
As to claim 6,13,20, the combination of Kraus, Akula and Sada disclosed  “predictive model performs binary classification on the vectors”(Kraus: 0249-0251),

As to claim 7,14,21, the combination of Kraus, Akula and Sada disclosed  “wherein classifying the errors includes classifying the errors into sub-types of errors (Sada: fig 5-6);
	“determining at least one recovery job for each sub-type of the recoverable errors” (Sada: 0026-0027) 














Claims 3,10,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al., (hereafter Kraus), US Pub.No. 2020/0285737 filed on Mar, 2019 Akulavenkatavara et al.,(hereafter Akula) US Pub.No. 20130006932 published May,2005 Sade et al., (hereafter Sade), US Pub. No. 2015/0089280 published Mar 2015 in view of Hewitt, US Pub. No. 2019/0188260 published Jun,2019.

As to claim 3,10,17, the combination of Kraus, Akula and Sada disclosed “wherein transforming the text into a plurality of vectors comprises segmenting the text into sentences” (Kraus: 0163-0168)
 	“segmenting the sentences into tokens such that segmented sentences are generated” (Kraus: 0290-0291).  It is however, noted that the prior arts of Kraus ,Akula, Sada do not teach
 	 “tagging the token of the segmented sentences as parts of speech such that tagged sentences are generated” 
	“detecting entities in the tagged sentences”
	“converting the relations into vectors”.  On the other hand, Hewitt disclosed “tagging the token of the segmented sentences as parts of speech such that tagged sentences are generated” (0024-0026,0035,0052 – Hewitt teaches parts of speech used in generating text data and automatically text responses as input identifies segmented sentences generated, further generated data such as word vectors and/or sequence pattern associated with the sentences that are tagged and/or labeled  (may be annotated with the labels), further tagged labels are used in classification of labels)
“detecting entities in the tagged sentences” (Hewitt: 0066-0067, 0071-0072, fig 2A-2C – Hewitt teaches not only detecting the labels, classification of labels, but also arranging in a chronological order with respect to semantic word information used in training datasets); “converting the relations into vectors” (Hewitt: 0057-0058, fig 2A – Hewitt teaches classified labels are converted into word-agnostic vector  uses as lookup data indicating the part of speech for the respective word(s))
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use parts of speech information pattern for the text responses particularly word vectors, applying classification labels for text responses of Hewitt into users of Kraus, Akula Sada because that would have allowed users of Kraus,Akula, Sada to incorporate word-agnostic vectors in training dataset to train the response classification identified with the respective labels establishing the relationship between word vectors and the labels thereby allows classification of labels constructs logical relationship, further Hewitt’s analysis response classification improves identified labels of text responses (Hewitt: 0041-0042). 

Conclusion

The prior art made of record
				a.  	US Pub. No.  	2020/0285737
				b. 	US Pub. No. 		2013/0006932
				c. 	US Pub. No. 		2015/0089280
				d. 	US Pub. No.		2019/0188260

 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure





Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154